                                                                                                                             LODGED
                                                                                                    FILED
                                                                                            ~ - ~ - RECEIVED
                                                                                                                              COPY
                                                                                                I

               1    J\1ICHAEL BAILEY
                    United States Attorney                   {
               2    District of Ariz.ona                                                                 AUG 1 8 2020
                                                    . :>
                    ERICA L. SEGER
               3    Assistant U. S. Attorney                                                        • . CLERK US DISTRICT COURT
                    NICOLE P. SAVEL·_                                                                 . • .· DISTRICT OF ARIZONA DEPun'.
               4    Assistant U.~ ;_ Atto~y     ,.. .                                        BY ,
                    KEVIN C. ~ALA'
,.             5    Assistant U.S\ Attorney
     "!·· .•,:,:    United States Courthouse       . ··•· ·• .
     ..
              -:6   405 W. Congress Street, Suite 4800 ·
          !         Tucson, Arizona 85701     · ... -: ·
               7,   TeleP.hone: 520~620-7300 . ·
                    Emau: erica.seger@usdoj.gov
               8    Attorneys for Plaintiff         ·

               9
                                           IN THE UNIIBD STAIBS DISTRICT COURT
              10
                                                   FOR THE DISTRICT OF ARIZONA
              11
              12    United States America,                                             CR 18-02417-TUC-RCC (LCK)
              13                              Plaintiff, :· . : . ·_
                                                                                       PLEA AGREEMENT
              14             vs.
              15
                     Ahmad Suhad Ahmad,
              16
                                             Defendant.
              17
              18           The United States of America and the defendant agree to the following disposition

              19    of this matter:                            ..
                                                               ·

                                                              ..:"-~_       ·'
                                                              :;·.
              20                                                        '
                                                                                 •" 'PLEA
              21    1.     The defendant agrees to plea~r: guilty to Count Two of the Indictment charging the

              22    defendant with a felony violation of21 U.S.C. §§ 841(a)(l) and (b)(l)(C), Possession with

              23    Intent to Distribute Heroin; and Count Three of the Indictment charging the defendant with

              24    a felony violation of 18 U.S.C. §' 842(p)(2)(A), Distribution of Information Relating to

              25    Explosives, Devices and Weapons of Mass Destruction.                                  Counts One and Four of the

              26    Indictment will be dismissed at sentencing.

              27                                             Elements ofthe Offenses

              28    2.     The elements of Possession with Intent to Distribute Heroin are as follows:
           1               a.     The defendant knowingly and intentionally possessed a quantity of heroin;
           2           b.         The defendant intended to deliver the heroin to another person
           3               As a sentencing factor, the government would be reqrured to prove the quantity of
           4    heroin possessed.
           5    3.         The elements of Distnbution of Information Relating to Explosives, Devices and
           6    Weapons ofMass Destruction are as follows:
           7'              a.     The defendant knowingly taught or demonstrated the making and use of an
           8                      explosive, destructive device, or weapon of mass destruction, or that the
           9                      defendant knowingly distnbuted any information related, in whole or in part,
      10                          to the manufacturing or use of an explosive, destructive device, or weapon
      11                          of mass destruction; and
      12                   b.     The defendant intended that his teaching or demonstration, or the information
      13                          he distributed, be used for, or in :lintherance o:t; an activity that constitutes a
      14                          federal crime of violence .
      15                                                •Maximum Penalties
      16        4.         The defendant understands that the maximum penalties for Possession with Intent
      17·       to Distnbute       Heroin are a fine      of $1,000,000.00, a maximum term of 20 years
     . I
      18        imprisonment; or both, and a term of between three (3) years and lifetime supervised

1.
     , 19       release.
      20        5.         The defendant understands that the maximum penalties               for Distribution of
      21        Information Relating to Explosives, Devices and Weapons of Mass Destruction are a fine
      22        of $250,000.00, a maximum term of 20 years imprisonment, or both, and a term of
      23        supervised release ofup to five (5) years.
      24        6.         The defendant agrees to pay a fine unless the defendant establishes the applicability
      25        of the exceptions contained in § 5El.2(e) ofthe Sentencing Guidelines.
      26        7.     Pursuant to 18 U.S.C. § 3013, the defendant shall pay a special assessment of
      27        $100. 00 per felony count.        The special assessment is due and payable at tµe time the
      28        defendant enters the plea of guilty, and shall be paid no later than the time of sentencing


                                                                 -2 -
 1   unless the defendant is indigent. If the ·defendant is indigent, the special assessment will
                                                  I
 2   be collected a~ording to the provisions ofjChapters 227 and 229 of Title 18, United States
 3   Code.
 4                         Drug Conviction & Immigration Consequences
 5   8.      The defendant lll1derstands and acknowledges that pleading guilty may result in the
 6   termination or denial of certain food stamp, social security, and other benefits for defendant
 7   and the defendant's immediate family ptrrsuant to 21 U.S.C. §§ 862 and 862a.
 8   9.      The defendant recognizes that pleading guilty may have consequences with respect
 9   to his/her immigration status if the defendant is a recently nattrraliz.ed United States citizen
10   or is not a citizen of the United States. Under federal law, a broad range of crimes are
11   removable offenses,    including the offense(s) to which defendant is pleading guilty.
12   Although there may be exceptions, the defendant lll1derstands that the defendant's guilty
13   plea and conviction for this offense make it practically inevitable and a virtual certainty
14   that the defendant will be removed or deported from the United States. The defendant
15   agrees that he/she has discussed this eventuality with his/her attorney.        The defendant
16   nevertheless affirms that he/she wants to plead guilty regardless of any immigration
17   consequences that this plea entails, even if the consequence is the defendant's automatic
18   removal from the United States.
19                         STIPULATIONS, TERMS AND AGREEMENTS
20                                Agreements Regarding Sentencing
21   10.     Acceptance ofResponsibility: If the defendant makes :full and complete disclosure
22   to the U.S. Probation Office of the circumstances strrrolll1ding the defendant's commission
23   of the offense, and if the defendant demonstrates an acceptance of responsibility for this
24   offense up to and including the· time of the sentencing, the United States will recommend
25   a two-level reduction in the applicable Sentencing Guidelines offense level ptrrsuant to
26   U.S.S.G. § 3El. l(a). If the defendant has an offense level of 16 or more, the United States
27   will move the Cotrrt for an additional one-level reduction in the applicable Sentencing
28   Guidelines offense level pirrsuant to U.S.S.G. § 3El.l(b).


                                                  -3-
                Sentencing Range: Pursuant to Fed. R Crim P., Rule ll(c)(l)(C), the United
 2   and the defendant stipulate that the defendant's sentence shall not exceed the low end of
 3   the sentencing range as calculated under U.S.S.G. § lBl.l(a).
 4   sentencmg       c                                                              lUlder U.S.S.G.
     § lBl.l(b).      Nothing in this agreement shall preclude defendant from moving for a
     downward departure, variance, or sentence below the cap, or the court from imposing a
 7   sentence below the cap.
 8   12.        The defendant may withdraw from the plea agreement if he/she receives a sentence
 9   in excess of the stipulated range listed above.
10   13.        The defendant llllderstands that if the defendant violates any ofthe conditions ofthe
11   defendant's supervised release, the supervised release may be revoked.               Upon such
12   revocation, notwithstanding any other provision of this agreement, the defendant may be
13   required to serve a term of imprisonment or the defendant's sentence may otherwise be
14   altered.
15   14.        The defendant and the government agree that this agreement does not in any manner
16   restrict the actions of the government in any other district or bind any other United States
17   Attorney's Office.
18   15.        The defendant lUlderstands and agrees to cooperate fully with the United States
19   Probation Office in providing (a) all criminal history information, ie., all criminal
20   convictions as defined lUlder the Sentencing Guidelines; (b) all :financial information, ie.,
21   present :financial assets or liabilities that relate to the ability of the defendant to pay a fme
22   or restitution; (c) all history of drug abuse which would warrant a treatment condition as
23   part of sentencing; and (d) all history of mental illness or conditions which would warrant
24   a treatment condition as part of sentencing.
25   16.        If the Court, after reviewing this plea agreement,      concludes any proV1S1on is
26   inappropriate, it may reject the plea agreement pursuant to Rule 11 (c)( 5), Fed. R Crim P.,
27   giving the defendant, in accordance with Rule 1 l(d)(2)(A), Fed. R Crim P., anopportunity
28   to withdraw defendant's guilty plea.


                                                    -4-
 1                                              Forfeiture
 2   17.    Nothing in tms plea agreement shall be construed to protect the defendant from civil
 3   forfeiture proceedings or proln.bit the United States from proceeding with and/or initiating
 4   an action for civil forfeiture. Further, tms agreement does not preclude the United States
 5   from instituting any civil proceedings as may be appropriate now or in the future.
 6                               Waiver ofDefenses and Appeal Rights
 7   18.    Provided the defendant receives a sentence in accordance with tms plea agreement,
 8   the defendant waives (1) any and all motions, defenses, probable cause determinations, and
 9   objections that the defendant could assert to the indictment or information; and (2) any
10   right to file an appeai any collateral attack, and any other writ or motion that challenges
11   the conviction, an order of restitution or forfeiture, the entry of judgment against the
12   defendant, or any aspect of the defendant's sentence-including the manner in which the
13   sentence is detennined and any sentencing guideline determinations.          The sentence is in
14   accordance with this agreement if the sentence imposed does not exceed the low end of the
15   sentencing range as calculated 1Il1der U.S. S. G. § 1B 1.1 (a). The defendant :fi.n.1:her waives :
16   (1) any right to appeal the Court's entry of judgment against defendant; (2) any right to
17   appeal the imposition of sentence upon defendant 1IDder Title 18, United States Code,
18   Section 3742 (sentence appeals); (3) any right to appeal the district court's refusal to grant
19   a requested variance; (4) any right to collaterally attack defendant's conviction and sentence
20   1IDder Title 28, United States Code, Section 2255, or any other collateral attack; and (5)
21   any right to file a motion for modmcation of sentence, including 1IDder Title 18, United
22   States Code, Section 3582(c). The defendant acknowledges that tms waiver shall result in
23   the dismissal of any appeal or collateral attack the defendant might file challenging his/her
24   conviction or sentence in tms case. If the defendant files a notice of appeal or a habeas
25   petition, notwithstanding tms agreement, defendant agrees that tms case shaR upon motion
26   of the government, be remanded to the district court to determine whether defendant is in
27   breach of tms agreement and, if so, to permit the government to withdraw from the plea
28   agreement.   This waiver shall not be construed to bar an otherwise-preserved claim of


                                                   -5-
 1   ineffective assistance of cmmsel or of "prosecutorial misconduct" (as that term is defined
 2   by Section II.B of Ariz. Ethics Op. 15-01 (2015)).
 3                                     Reinstitution of Prosecution
 4   19.    Nothing in this agreement shall be construed to protect the defendant m any way
 5   from prosecution for perjmy, .fulse declaration or false statement, or any other offense
 6   committed by the defendant after the date of this agreement. In addition, if the defendant
 7   commits any criminal offense between the date of this agreement and the date of
 8   sentencing, the government will have the right to withdraw from this agreement.       Any
.9   information, statements, documents and evidence which the defendant provides to the
10   United States pursuant to this agreement may be used against the defendant in all such
11   proceedings.
12          If the defendant's guilty plea is rejected, withdrawn, vacated, or reversed by any
13   court in a later proceeding, the government will be free to prosecute the defendant for all
14   charges as to which it has knowledge, and any charges that were dismissed because of this
15   plea agreement will be automatically reinstated. In such event, the defendant waives any
16   objections, motions, or defenses based upon the Speedy Trial Act or the Sixth Amendment
17   to the Constitution as to the delay occasioned by the later proceedings. Defendant agrees
18   that the stipulated sentencing ranges set forth under "Agreements Regarding Sentence" will
19   not be offered if prosecution is re-instituted.
20                                           Plea Addendum
21   20. ·· This written plea agreement, and any written addenda filed as attachments to this
22   plea agreement, contain all the terms and conditions of the plea. Any additional
23   agreements, if any such agreements exist, shall be recorded in a separate document and
24   may be filed with the Court under seal Accordingly, additional agreements, if any, may
25   not be in the public record.
26   Ill
27   Ill
28


                                                   -6-
 1               WAIVER OF DEFENDANT'S RIGHTS AND FACTUAL BASIS
 2                                         Waiver ofRights
 3          I have read each of the provisions of the entire plea agreement with the assistance
 4   of cmmsel and understand its provisions. I have discussed the case and my constitutio na 1
 5   and other rights with my attorney. I understand that by entering my plea of guilty I will be
 6
 7
                      -----·                     -----
     giving up my right to plead not guilty; to trial by jury; to confront, cross-examine, and
                                                                      --....      ~
     compel the attendance of witnesses; to present evidence in my defense; to remain silent
                                                           ---.....
 8   and refuse to be a ~ s s against myself by asserting my privilege against self-
 9   incrimination; all with the assistance of counsei to be presumed innocent until proven
10   guilty beyond a reasonable doubt; and to appeal
11          I agree to enter my guilty plea as indicated above on the terms and conditions set
12   forth in this agreement.
13          I have been advised by my attorney of the nattrre of the charge to which I am entering
14   my guilty plea. I have been advised by my attorney of the nattrre and range of the possible
15   sentence, and that I will not be able to withdraw my guilty plea if I am dissatisfied with the
16   sentence the court imposes.
17          My guilty plea is not the result of force, threats, assurances or promises other than
18   the promises contained in this agreement. I agree to the provisions of this agreement as a
19   voluntary act on my part, rather than at the direction of or because of the recommendation
20   of any other person, and I agree to be bound according to its provisions. I agree that any
21   Sentencing Guidelines range referred to herein or discussed with my attorney is not binding
22   on the Court and is merely an estimate.
23          I agree that this written plea agreement contains all the terms and conditions of my
24   plea and that promises made by anyone (including my attorney) that are not contained
25   within this written plea agreement are without force and effect and are null and void.
26          I am satisfied that my defense attorney has represented me in a competent manner.
27
28


                                                 -7-
 1          I am not now on or under the influence of any drug, medication, liquor, or other
 2   intoxicant or depressant, which would impair my ability to fully understand the terms and
 3   conditions of this plea agreement.
 4                               Factual Basis and Relevant Conduct
 5          I :further agree that the following facts accurately describe my conduct in connection
 6   with the offenses to which I am pleading guilty and that if this matter were to proceed to
 7   trial the government could prove the elements of the offenses beyond a reasonable doubt.
 8   This :factual basis is being provided for the limited purpose of establishing a :factual basis
 9   for the defendant's guilty plea pursuant to Fed. R. Crim. Pro. l l(b)(3) and is not inclusive
10   of all the facts the United States would offer to prove at trial      The defendant, by his
11   signature below, admits and agrees to the facts as set out below:
12
            In January and February of 2017, AHMAD asked an FBI Confidential
13          Human Source (CHS) if the CHS was interested in purchasing heroin, a
            Schedule I controlled substance, for $35 per gram According to AHMAD,
14          he was able to get heroin from his own source of supp]y. On or about
            February 27, 2017, AHMAD sold the CHS 45.3 grams of heroin for
15          $1,600.00.          .
16          Prior to selling the heroin to the CHS, on or about December 22, 2016,
            AHMAD told the CHS that he knew how to detonate a bomb by using a
17          cellular phone with a removable cellular battery. In April of 2017, AHMAD
            agreed to show the CHS how to make an explosive device. The CHS
18          iriformed AHMAD that the purported target was a ranking member of a drug
            traffi.ck ing organization.
19
            On or about April 11, 2017, AHMAD showed the CHS an image on his
20          cellphone that contained instructions on how to construct an explosive
            device. AHMAD electronically sent the CHS multiple communications with
21          instructions on how to build explosive devices.
22          On or about April 19, 2017, AHMAD met with the CHS and an undercover
            FBI agent (UC). AHMAD believed the UC was a member of a drug
23          traffi.ckmg organization. AHMAD agreed to travel to Las Vegas, Nevada, to
            build the explosive device. On April 26, 2017, AHMAD traveled from
24          Tucson, Ariwna, to Las V"egas, Nevada, with the CHS and UC. Over the
            course of several hours, AHMAD built the e~losive device and explained
25          to the UC how it worked. AHMAD then guided the UC on how to inake a
            second device. Once both devices were constructed, AHMAD e)_q)lained
26          how they operated. AHMAD believed the devices would be used on the
            intended target from Mexico when the target would be in the United States.
27
            As alleged in Count 3 of the Indictment, AHMAD provided the recipes and
28          instructions with the intent that the information be used for, and in


                                                 -8-
           :furtherance o~ an activity that constitutes a federal crime of violence, that is,
 1         using a weapon of mass destruction, in violation of 18 United States Code,
           Section 2332a(a), all in violation of Title 18, United States Code, Sections
 2         842(p)(2)(A) and 844(a)(2).
 3
 4
           Date
               !:J/1 "<J/ 7.,..J '                      It!~
                                                       AHMAD S~
                                                           AHMAD
 5                                                     Defendant
 6
                                     DEFENSE ATTORNEY'S APPROVAL
 7
            I have discussed this case and the plea agreement with my client in detail and have
 8
     advised the defendant of all matters within the scope of Rule 11, Fed. R Crim P., the
 9
     constitutional and other rights of an accused, the :factual basis for and the nature of the
10
     offense to which the guilty plea will be entered, possible defenses, and the consequences
11
     of the guilty plea, including the defendant's waiver of the right to appeal No assurances,
12
     promises, or representations have been given to me or to the defendant by the govemme nt
13
     or by any of its representatives which are not contained in this written agreement. I concur
14
     in the entry of the plea as indicated above and on the terms and conditions set forth in this
15
     agreement as in the best interests of my client. I agree to make a bona fide effort to ensure
16
     that the guilty plea is entered in accordance with all the requirements of Rule 11, Fed. R
17
     Crim P.
18
19
20
            Date
21
22
23
24   Ill
25   Ill
26   Ill
27
28


                                                 -9-
 1                                   GOVERNMENT'S APPROVAL
 2              I have reviewed tlris matter and the plea agreement. I agree on behalf of the United
 3   States that the terms and conditions set forth are appropriate and are in the best interests of
 4   justice.
                                                           MICHAEL BAILEY
 5                                                         United States Attorney
                                                           District of Arizona
 6
                                                           ERI (A sEGE /--Dat!!.;
                                                                                   (
                                                                       R\Digit~llysigned by :Rl~ASEGER
 7                                                                                     2020.08.17 13.09.37 -07000 0
                                                                             t>'
 8              Date                                       ERICA L. SEGER
                                                           NICOLE P. SAVEL
 9                                                         KEVIN C. HAKALA
                                                           Assistant U.S. Attorneys
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -10 -
